300 F.2d 763
Caroline C. ALMOND, Administratrix of the Estate of Elinor Hynes, Deceased, a Minor, Appellant,v.Joseph POLLON and John Broomall.
No. 13810.
United States Court of Appeals Third Circuit.
Argued March 23, 1962.
Decided April 4, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Francis L. Van Dusen, Judge.
William F. Quinlan, Philadelphia, Pa., for appellant.
Charles L. Ford, Philadelphia, Pa. (Elston C. Cole, Philadelphia, Pa., on the brief), for appellee Pollon.
Norman Paul Harvey, Philadelphia, Pa. (John J. McDevitt, 3rd, Philadelphia, Pa., on the brief), for appellee Broomall.
Before GOODRICH, McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
This is a suit by an administratrix to recover damages for the death of a small child who was run over by the defendant, Pollon. The other defendant, Broomall, is charged with responsibility on the theory that he did not stop or park his car in accordance with the pertinent Pennsylvania statutory provisions and that this failure contributed to the accident which resulted in the child's death. The trial judge directed a verdict in favor of the defendant Broomall; the jury returned a verdict in favor of the defendant Pollon. The trial judge not only charged the jury in detail but wrote a memorandum discussing the points in the case and denying the motion for a new trial. There was no error.


2
The judgment of the district court will be affirmed, 198 F.Supp. 301.